DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE) and a submission, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance on November 21, 2022.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.
Applicant's submission filed with RCE (Information Disclosure Statement) has been entered and considered.
However, copies of the foreign references cited in the Information Disclosure Statement dated November 21, 2022 have not been submitted by Applicant.  Accordingly, these references have not been considered by Examiner and the citations of these documents in the corresponding Form PTO-1449 have been crossed-out.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as unpatentable over Lindenfors (USPN 3,926,951 to Lindenfors, published November 16, 1975), which was cited in Applicant’s Information Disclosure Statement filed with RCE.
Lindenfors discloses nonionic cellulose ethers having hydroxyethyl groups and hydroxypropyl/hydroxybutyl groups while also possessing alkyl groups having 2-4 carbon atoms that are used to form aqueous solutions having a high hydrophilic character (abstract).  Cellulose derivatives, generally used as bonding agents, thickening agents or film-forming agents in numerous applications, such as hydroxyethyl cellulose (HEC), methyl hydroxyethyl cellulose (MHEC), ethyl hydroxyethyl cellulose (EHEC) can be modified  by substituents/variation of their molecular substitution (MS) or degree of substitution (DS), wherein the characteristics of the cellulose ethers can be adapted to the intended field of use, wherein preferred cellulose derivatives can possess a high clarity and a low gel content as well as variable flocculating temperature and viscosity that are easily adaptable to the final application (col. 1, lines 4-49).  
Lindenfors further discloses nonionic cellulose ethers possessing hydroxyethyl groups, hydroxypropyl groups and alkyl groups having from about two to about four carbon atoms, wherein the characteristics of these alkyl hydroxyalkyl cellulose ethers can be controlled simply by varying their molecular substitution (MS) with respect to hydroxyalkyl groups and/or their degree of substitution (DS) with respect to alkyl groups (col. 2, lines 6-18).  Preferred cellulose ethers have a hydroxyethyl MS of from about 0.1 to about 2.5, a total hydroxypropyl/hydroxybutyl MS of from about 0.1 to about 4, and an alkyl DS of from about 0.05 to about 1.5 (col. 2, lines 18-25).  The cellulose can be in powder form and can be a mixture of cellulose ether polymers (col. 5, lines 39-47; Examples).
Lindenfors also discloses that ethylene oxide (EO) can be added to the cellulose to increase the accessibility of the cellulose molecule for reaction and to impart to it a desired hydrophilic character wherein the MS of EO is above about 0.4, wherein the number of polyethylene oxide chains comprising more than three ethylene oxide units increases very markedly with increasing MS (col. 2, lines 37-59).  In Table 1, Lindenfors depicts a sample of a methyl-substituted ethyl hydroxyethyl cellulose and a methyl-substituted ethyl hydroxypropyl cellulose whereas in Examples 2-5 on col. 8, it depicts preparing samples of the cellulose ethers further substituted with alkylene oxide and using ethyl chloride (an alkali base) (Table V; cols. 7-8; Example 1, Examples 2 to 5) 
Even though Lindenfors does not expressly disclose a sample of its alkyl ethyl hydroxyalkyl cellulose ether substituted with EO having the same degrees of substitution recited in present claim 1, it would have been obvious to a person skilled in the art to manipulate the various degrees of substitution in the cellulose ether to preferred ranges for the reasons described in Lindenfors, that is, so that that the substituted ether has enhanced clarity, gelation, viscosity, flocculation temperature and/or hydrophilicity properties as taught in Lindenfors. 
Although Lindenfors may not expressly teach the particle size and molar percentages/ratios that are recited in the present claims, such as in dependent claims 3 and 8, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Lindenfors.


Allowable Subject Matter
Claims 12-14 are objected to as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a cellulose ether composition in accordance with present claim 1 that further contains polyvinyl alcohol or mortar/cement as recited in dependent claims 12 and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



December 3, 2022